        Case 16-21307-GLT                       Doc 78
     Fill in this information to identify the case:
                                                              Filed 04/30/21 Entered 04/30/21 15:37:31                     Desc Main
                                                              Document Page 1 of 5
     Debtor 1              PHILIP J. COOK


     Debtor 2
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Western District of Pennsylvania
                                                                                    (State)
     Case Number:          16-21307GLT




Form 4100N
Notice of Final Cure Payment                                                                                                           10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.

 Part 1:             Mortgage Information

                                                                                                              Court claim no. (if known):
 Name of creditor:                  PENNYMAC LOAN SERVICES LLC                                                       9

 Last 4 digits of any number you use to identify the debtor's account                         5   1   6   6

 Property Address:                             5576 GLEN HILL DR
                                               BETHEL PARK PA 15102




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                           Amount

 a. Allowed prepetition arrearage:                                                                                   (a)   $        1,489.07

     b. Prepetition arrearage paid by the trustee :                                                                  (b)   $        1,489.07

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):              (c)   $           0.00

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)               (d)   $           0.00
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                              (e)   $           0.00

 f.       Postpetition arrearage paid by the trustee :                                                             + (f)   $           0.00

     g. Total. Add lines b, d, and f.                                                                                (g)   $        1,489.07


 Part 3:             Postpetition Mortgage Payment


 Check one

 ý Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                  $    $1,296.97
         The next postpetition payment is due on                 6 / 1 / 2021
                                                                MM / DD / YYYY

 ¨ Mortgage is paid directly by the debtor(s).


Form 4100N                                                        Notice of Final Cure Payment                                          page 1
    Case 16-21307-GLT                Doc 78    Filed 04/30/21 Entered 04/30/21 15:37:31                                Desc Main
                                               Document Page 2 of 5



Debtor 1     PHILIP J. COOK                                                   Case number   (if known)   16-21307GLT
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)



 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Ronda J. Winnecour
                    Signature
                                                                                 Date   04/30/2021


 Trustee            Ronda J. Winnecour

 Address            CHAPTER 13 TRUSTEE WD PA
                    600 GRANT STREET
                    SUITE 3250 US STEEL TWR
                    PITTSBURGH, PA 15219

 Contact phone      (412) 471-5566                                Email   cmecf@chapter13trusteewdpa.com




Form 4100N                                        Notice of Final Cure Payment                                                page 2
    Case 16-21307-GLT           Doc 78    Filed 04/30/21 Entered 04/30/21 15:37:31                              Desc Main
                                          Document Page 3 of 5



Debtor 1     PHILIP J. COOK                                            Case number   (if known)   16-21307GLT
             Name




                                             Disbursement History

Date         Check #     Name                                Posting Type                                             Amount
MORTGAGE ARR. (Part 2 (b))
06/27/2017   1045094     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,050.12
08/25/2017   1051748     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              15.14
09/26/2017   1055070     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                              18.65
01/25/2018   1068410     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                             405.16
                                                                                                                     1,489.07

MORTGAGE REGULAR PAYMENT (Part 3)
08/26/2016   1010332     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           6,211.43
09/27/2016   1014332     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,666.71
10/26/2016   1018209     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,651.63
11/21/2016   1021508     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,651.99
12/21/2016   1024831     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,652.26
01/27/2017   1028318     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           2,018.28
02/24/2017   1031716     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,485.23
03/28/2017   1035159     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,485.23
04/21/2017   1038431     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,485.23
05/25/2017   1041713     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,485.23
06/27/2017   1045094     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,492.03
07/25/2017   1048391     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,486.16
08/25/2017   1051748     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,491.10
09/26/2017   1055070     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,488.63
10/25/2017   1058430     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,488.63
11/21/2017   1061679     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,488.63
12/21/2017   1064987     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,488.63
01/25/2018   1068410     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,488.63
02/23/2018   1071596     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,488.63
03/28/2018   1074782     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,488.63
04/24/2018   1078024     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,488.63
05/25/2018   1081295     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,488.63
06/22/2018   1084418     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,488.63
07/26/2018   1087661     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,488.63
08/28/2018   1090876     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,488.63
09/25/2018   1094007     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,488.63
10/29/2018   1097254     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,488.63
11/27/2018   1100382     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,488.63
01/25/2019   1106712     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,566.06
02/25/2019   1109957     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,331.83
03/25/2019   1113243     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,331.83
04/26/2019   1116552     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,331.83
05/24/2019   1119946     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,331.83
06/25/2019   1123358     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,331.83
07/29/2019   1126789     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,331.83
09/24/2019   1133540     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           2,554.61
10/24/2019   1136908     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,310.02
11/25/2019   1140363     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,310.02
12/23/2019   1143760     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,310.02
01/28/2020   1147216     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,310.02
02/25/2020   1150744     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,310.02
03/23/2020   1154220     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,310.02
04/27/2020   1157675     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,310.02
05/26/2020   1161008     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,296.97
06/26/2020   1164168     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,296.97
07/29/2020   1167267     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,296.97
08/25/2020   1170345     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,296.97
09/28/2020   1173444     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,296.97
10/26/2020   1176534     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,296.97
11/24/2020   1179599     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,296.97
12/21/2020   1182538     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,296.97
01/25/2021   1185515     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,296.97
02/22/2021   1188640     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,296.97
03/26/2021   1191946     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                           1,736.96
04/26/2021   1195190     PENNYMAC LOAN SERVICES LLC          AMOUNTS DISBURSED TO CREDITOR                             856.98



Form 4100N                                  Notice of Final Cure Payment                                               page 3
    Case 16-21307-GLT           Doc 78   Filed 04/30/21 Entered 04/30/21 15:37:31                             Desc Main
                                         Document Page 4 of 5



Debtor 1     PHILIP J. COOK                                          Case number   (if known)   16-21307GLT
             Name




                                           Disbursement History

Date         Check #     Name                              Posting Type                                              Amount
                                                                                                                   84,437.39




Form 4100N                                Notice of Final Cure Payment                                                page 4
   Case 16-21307-GLT           Doc 78     Filed 04/30/21 Entered 04/30/21 15:37:31                 Desc Main
                                          CERTIFICATE OF
                                          Document       SERVICE
                                                       Page 5 of 5
I hereby certify that on the date shown below, I served a true and correct copy of Notice of Final Cure Payment
upon the following, by regular United States mail, postage prepaid, addressed as follows:

PHILIP J. COOK
5576 GLEN HILL DRIVE
BETHEL PARK, PA 15102

LAUREN M LAMB ESQ
STEIDL & STEINBERG
707 GRANT ST 28TH FLOOR
PITTSBURGH, PA 15219

PENNYMAC LOAN SERVICES LLC
PO BOX 660929
DALLAS, TX 75266-0929

PENNYMAC LOAN SERVICES LLC**
ATTN BANKRUPTCY NOTICING
6101 CONDOR DR
MOORPARK, CA 93021

KML LAW GROUP PC*
701 MARKET ST STE 5000
PHILADELPHIA, PA 19106




4/30/21                                                        /s/ Roberta Saunier
                                                               Administrative Assistant
                                                               Office of the Chapter 13 Trustee




Form 4100N                                   Notice of Final Cure Payment                                     page 1
